Title: Thomas Jefferson’s Notes on the Geographic Center of Virginia’s Population, [before 28 June 1818]
From: Jefferson, Thomas
To: 


            II. Thomas Jefferson’s Notes on the Geographic Center of Virginia’s Population
            
              
                before 28 June 1818
              
              
                
                  Counties on the Western waters.
                   
                
                
                  Brooke
                   
                  5,511
                   
                
                
                  Ohio
                  
                  7,735
                   
                
                
                  Monongalia
                  
                  12,442
                   
                
                
                  Wood
                  
                  2,586
                   
                
                
                  Harrison
                  
                  9,499
                   
                
                
                  Randolph
                  
                  2,743
                   
                
                
                  Mason
                  
                  1,742
                   
                
                
                  Kenhaway
                  
                  3,514
                   
                
                
                  Cabell
                  
                  2,496
                   
                
                
                  Giles
                  
                  3,503
                   
                
                
                  Greenbriar
                  
                  5,420
                   
                
                
                  Monroe
                  
                  5,068
                   
                
                
                  Tazewell
                  
                  2,679
                   
                
                
                  Lee
                  
                  4,358
                   
                
                
                  Russell
                  
                  5,930
                   
                
                
                  Washington
                  
                  10,688
                   
                
                
                  Wythe
                  
                  7,199
                   
                
                
                  Grayson
                  
                  4,671
                   
                
                
                  Montgomery
                  
                  7,310
                   
                
                
                  105,094
                   
                
                
                  Between the Allegany & Blue ridge.
                   
                
                
                  Hampshire
                  
                  8,855
                   
                
                
                  Berkley
                  
                  9,950
                   
                
                
                  Jefferson
                  
                  8,319
                   
                
                
                  Hardy
                  
                  4,776
                   
                
                
                  Frederick
                  
                  16,157
                   
                
                
                  Shenandoah
                  
                  12,608
                   
                
                
                  Pendleton
                  
                  3,977
                   
                
                
                  Rockingham
                  
                  11,262
                   
                
                
                  Bath
                  
                  3,955
                   
                
                
                  Augusta
                  
                  11,428
                   
                
                
                  Rockbridge
                  
                  8,594
                   
                
                
                  Botetourt
                  
                  11,026
                   
                
                
                  110,907
                   
                
                
                  between Patomak & Rappahanok.
                   
                
                
                  Loudon
                  
                  16,181
                   
                
                
                  Fairfax
                  
                  7,169
                   
                
                
                  Prince William
                  
                  6,091
                   
                
                
                  Fauquier
                  
                  12,328
                   
                
                
                  Stafford
                  
                  5,635
                   
                
                
                  King George
                  
                  2,578
                   
                
                
                  Westmoreland
                  
                  4,022
                   
                
                
                  Richmond
                  
                  3,036
                   
                
                
                  Northumberland
                  
                  4,461
                   
                
                
                  Lancaster
                  
                  2,480
                   
                
                
                  63,981
                   
                
                
                  Between Rappahanoc and York
                   
                
                
                  Culpeper
                  
                  10,655
                   
                
                
                  Madison
                  
                  4,411
                   
                
                
                  Orange
                  
                  5,807
                   
                
                
                  Spotsylvania
                  
                  6,161
                   
                
                
                  Caroline
                  
                  6,780
                   
                
                
                  Essex
                  
                  3,717
                   
                
                
                  King & Queen
                  
                  4,985
                   
                
                
                  King William
                  
                  3,497
                   
                
                
                  Middlesex
                  
                  1,938
                   
                
                
                  Gloucester
                  
                  4,629
                   
                
                
                  Matthews
                  
                  2,159
                   
                
                
                  54,739
                   
                
                
                  Between York and James rivers
                   
                
                
                  Albemarle
                  
                  9,042
                   
                
                
                  Nelson
                  
                  5,005
                   
                
                
                  Amherst
                  
                  5,341
                   
                
                
                  Louisa
                  
                  5,470
                   
                
                
                  Fluvanna
                  
                  2,633
                   
                
                
                  Goochland
                  
                  4,739
                   
                
                
                  Hanover
                  
                  6,628
                   
                
                
                  Henrico
                  
                  5,099
                   
                
                
                  Richmond City
                  
                  5,987
                   
                
                
                  New Kent
                  
                  2,753
                   
                
                
                  Charles city
                  
                  2,163
                   
                
                
                  York
                  
                  2,256
                   
                
                
                  James city
                  
                  1,774
                   
                
                
                  Warwick
                  
                  715
                   
                
                
                  Elizabeth city
                  
                  1,874
                   
                
                
                  61,479
                   
                
                
                  Between James river & Roanoke.
                  
                
                
                  Bedford
                  
                  10,001
                  
                
                
                  Campbell
                  
                  5,633
                  
                
                
                  Buckingham
                  
                  8,384
                  
                
                
                  Cumberland
                  
                  3,890
                  
                
                
                  Prince Edward
                  
                  5,413
                  
                
                
                  Charlotte
                  
                  5,564
                  
                
                
                  Powhatan
                  
                  2,982
                  
                
                
                  Amelia
                  
                  3,408
                  
                
                
                  Nottoway
                  
                  2,910
                  
                
                
                  Lunenburg
                  
                  5,110
                  
                
                
                  Mecklenburg
                  
                  8,189
                  
                
                
                  Chesterfield
                  
                  3,964
                  
                
                
                  Petersburg
                  
                   3,495
                  
                
                
                  Dinwiddie
                  
                  5,082
                  
                
                
                  Brunswick
                  
                  6,043
                  
                
                
                  Greenesville
                  
                  2,254
                  
                
                
                  Prince George
                  
                  3,564
                  
                
                
                  Surry
                  
                  3,415
                  
                
                
                  Sussex
                  
                  5,018
                  
                
                
                  Southampton
                  
                  7,091
                  
                
                
                  Isle of Wight
                  
                  5,145
                  
                
                
                  Nansemond
                  
                  5,862
                  
                
                
                  Norfolk
                  
                  8,032
                  
                
                
                  Norfolk borough
                  
                  5,368
                  
                
                
                  Princess Anne
                  
                  5,572
                  
                
                
                  131,389
                   
                
                
                  South of Roanoke.
                  8,052
                  
                
                
                  Franklin
                  
                  8,052
                  
                
                
                  Patrick
                  
                  3,971
                  
                
                
                  Henry
                  
                  3,856
                  
                
                
                  Pittsylvania
                  
                  10,860
                  
                
                
                  Halifax
                  
                  12,470
                  
                
                
                  39,209
                   
                
                
                  Eastern shore.
                  
                
                
                  Northampton
                  
                  4,124
                  
                
                
                  Accomac
                  
                  11,201
                  
                
                
                  
                  
                  15,325.
                  
                
              
              
                
                  white population
                
                
                     
                  105,094
                    
                
                
                  
                  110,907
                  
                
                
                  
                  216,001
                  
                
                
                  
                  
                  
                
                
                  
                  63,981
                  
                
                
                  
                  54,739
                  
                
                
                  
                  61,479
                  
                
                
                  
                  131,389
                  
                
                
                  
                  39,209
                  
                
                
                  
                  15,325
                  
                
                
                  
                  582,123
                  .
                
                
                  total white population
                
              
              
              
              
                
                  
                  whole white inhabitants
                   
                  582,123
                   
                
                
                  
                  West of Blue ridge
                  
                  216,001
                   
                
                
                  
                  East of do
                  
                  366,122
                   
                
                
                   
                  difference 
                  150,121
                   
                
                
                  
                  the 11. counties below & adjacent to the Blue ridge.
                   
                
                
                  
                  Loudon
                  
                  16,181
                   
                
                
                  
                  Fauquier
                  
                  12,328
                   
                
                
                  
                  Culpeper
                  
                  10,655
                   
                
                
                  
                  Madison
                  
                  4,411
                   
                
                
                  
                  Orange
                  
                  5,807
                   
                
                
                  
                  Albemarle
                  
                  9,042
                   
                
                
                  
                  Nelson
                  
                  5,005
                   
                
                
                  
                  Amherst
                  
                  5,341
                   
                
                
                  
                  Bedford
                  
                  10,001
                   
                
                
                  
                  Franklin
                  
                  8,052
                   
                
                
                  
                  Patrick
                  
                  3,971
                   
                
                
                  
                  
                  
                  90,794
                   
                
                
                   
                  ⅚ of which are
                   
                  75,662
                   
                
                
                  A. a line from the middle of the mouth of the  Chesapeak, thro’ Rockfish gap to the Ohio.
                
                
                  
                  Brook
                  
                  
                   
                
                
                  
                  Ohio
                  
                  
                   
                
                
                  
                  Monongalia
                  
                  
                   
                
                
                  
                  Wood
                  
                  
                   
                
                
                  
                  Harrison
                  
                  
                   
                
                
                  
                  Randolph
                  
                  40,516
                   
                
                
                  ¼
                  Mason
                  
                  435
                   
                
                
                  
                  part of Kanhaway
                  
                  435
                   
                
                
                  
                  Hampshire
                  
                  
                   
                
                
                  
                  Berkley
                  
                  
                   
                
                
                  
                  Jefferson
                  
                  
                   
                
                
                  
                  Hardy
                  
                  
                   
                
                
                  
                  Frederic
                  
                  
                   
                
                
                  
                  Shenandoah
                  
                  
                   
                
                
                  
                  Pendleton
                  
                  
                   
                
                
                  
                  Rockingham
                  
                  75,904
                   
                
                
                  ⅔
                  Augusta
                  
                  7,618
                   
                
                
                  
                  between Patomac & Rappahanoc
                  
                  63,981
                   
                
                
                  
                  between Rappahan. & York
                  
                  54,739
                   
                
                
                  
                  Hanover
                  
                  6,628
                   
                
                
                  
                  Louisa
                  
                  5,470
                   
                
                
                  ½
                  Albemarle
                  
                  4,520
                   
                
                
                  
                  Eastern shore
                  
                  15,325
                   
                
                
                  
                   North of the line.
                  
                  275,571
                   
                
                
                  ½
                  of the whole state is
                  
                  291,061
                   
                
                
                  
                  difference
                  
                  15,490
                   
                
                
                  
                  
                  
                  
                   
                
                
                  B. a line from Chesapeak thro’ Lexington to Ohio.
                
                
                  ⅖
                  Kanhaway & Cabell
                  2,404
                  
                  
                   
                
                
                  ⅖
                  Greenbriar
                  2,168
                  
                  
                   
                
                
                  ⅖
                  Rockbridge
                  3,437
                  
                  
                   
                
                
                  710
                  Amherst & Nelson
                  7,4242
                  
                  
                   
                
                
                  ⅞
                  Buckingham
                  7,336
                  
                  
                   
                
                
                  910
                  Cumberland
                  3,501
                  
                  
                   
                
                
                  ⅔
                  Powhatan
                  1,988
                  
                  
                   
                
                
                  ⅓
                  Henrico
                  1,700
                  
                  
                   
                
                
                  910
                  Charles city
                  1,946
                  
                  
                   
                
                
                  45
                  James city
                  1,419
                  
                  
                   
                
                
                  ½
                  York
                  1,128
                  
                  
                   
                
                
                  
                  Warwick
                  715
                  
                  
                   
                
                
                  
                  Eliz. City
                  1,874
                  
                  36,858
                   
                
                
                  
                  Monroe
                  
                  
                   
                
                
                  
                  Tazewell
                  
                  
                   
                
                
                  
                  Lee
                  
                  
                   
                
                
                  
                  Russell
                  
                  
                   
                
                
                  
                  Washington
                  
                  
                   
                
                
                  
                  Wythe
                  
                  
                   
                
                
                  
                  Grayson
                  
                  
                   
                
                
                  
                  Montgomery
                  
                  47,903
                   
                
                
                  
                  Botetourt
                  
                  11,026
                   
                
                
                  
                  South of Roanoke
                  
                  39,209
                   
                
                
                  
                  Bedford & Campbell
                  
                  15,634
                   
                
                
                  
                  Prince Edwd & Charlotte
                  
                  10,977
                   
                
                
                  
                  Amelia
                  
                  
                   
                
                
                  
                  Nottoway
                  
                  
                   
                
                
                  
                  Lunenburgh
                  
                  
                   
                
                
                  
                  Mecklenburgh
                  
                  
                   
                
                
                  
                  Chesterfield
                  
                  
                   
                
                
                  
                  Petersburg
                  
                  
                   
                
                
                  
                  Dinwiddie
                  
                  
                   
                
                
                  
                  Brunswick
                  
                  
                   
                
                
                  
                  Greenesville
                  
                  
                   
                
                
                  
                  Prince George
                  
                  
                   
                
                
                  
                  Surry
                  
                  
                   
                
                
                  
                  Sussex
                  
                  
                   
                
                
                  
                  Southampton
                  
                  
                   
                
                
                  
                  Isle of Wight
                  
                  
                   
                
                
                  
                  Nansemond
                  
                  
                   
                
                
                  
                  Norfolk
                  
                  
                   
                
                
                  
                  Norfolk boro’
                  
                  
                   
                
                
                  
                  Princess Anne
                  
                  83,950
                   
                
                
                  
                  582,123 =
                  {
                  South
                  
                  245,557
                   
                
                
                  
                  North
                  
                  336,566
                   
                
                
                  
                  
                  difference
                  
                  91,009
                   
                
                
                  
                  
                  
                  
                   
                
                
                  C. a parallel with the Blue R. thro Staunton
                
                
                  ⅛.
                  Grayson
                  584
                  
                  
                  
                
                
                  16
                  Montgomery
                  914
                  
                  
                  
                
                
                  27
                  Botetourt
                  3,150
                  
                  
                  
                
                
                  ⅗
                  Rockbridge
                  5,156
                  
                  
                  
                
                
                  ⅖
                  Augusta
                  4,571
                  
                  
                  
                
                
                  ⅖
                  Rockingham
                  4,505
                  
                  
                  
                
                
                  ½
                  Shenandoah
                  6,304
                  
                  
                  
                
                
                  ⅖
                  Frederic
                  6,463
                  
                  
                  
                
                
                  ½
                  Jefferson
                  4,159
                  
                  35,806
                  
                
                
                  
                  below the Blue ridge
                  
                  366,122
                  
                
                
                  
                  582,123 = 
                  {
                  East
                  
                  401,928
                  
                
                
                  
                  West
                  
                  180,195
                  
                
                
                   
                   
                  difference
                   
                  221,733
                   
                
                
                  D. a parallel with the Blue R. thro Lexington.
                
                
                  ¼
                  Rockbridge
                  2,148
                  
                  
                  
                
                
                  ⅕
                  Augusta
                  2,285
                  
                  
                  
                
                
                  ⅕
                  Rockingham
                  1,719
                  
                  
                  
                
                
                  ¼
                  Shenandoah
                  3,152
                  
                  
                  
                
                
                  ⅕
                  Frederic
                  3,231
                  
                  12,535
                  
                
                
                  
                  below the Blue ridge
                  
                  366,122
                  
                
                
                  
                  582,123. =
                  {
                  East
                  
                  378,657
                  
                
                
                  
                  West =
                  
                  203,466
                  
                
                
                   
                   
                  difference
                   
                  175,191
                   
                
                
                  E. a parallel with the Blue R. thro the Central College
                
                
                  the parallel of equal division is
                  
                  291,061
                  
                
                
                  add ⅕ of the 11. counties adjact to Bl. R.
                  
                  18,158
                  
                
                
                  
                  582,123 =
                  {
                  East
                  
                  309,219
                  
                
                
                  
                  West
                  
                  272,904
                  
                
                
                   
                  difference
                   
                  36,315
                   
                
                
                  from Staunton to the nearest part of our Southern boundary is
                  
                  112½ miles
                  
                
                
                  from do to the Patomac on a parallel with the Blue ridge.
                  
                  110.
                  
                
                
                  
                  
                  difference
                   
                   2½ miles
                   
                
                
                  from the Central College to the Southern boundary
                  
                  104. miles
                  
                
                
                  from do to Patomac on a parallel with the Blue ridge
                  
                   92½
                  
                
                
                  
                  
                  difference
                   
                   11½ miles.
                   
                
                
                  from Lexington to Southern boundy
                  
                   85 miles
                  
                
                
                  from do to Patomac on parallel with Bl. R.
                  
                  137½
                  
                
                
                  
                  difference
                   
                  52½
                   
                
                
                  these measures are from Madison’s map.
                
              
              
              Observations and Conclusions from the preceding tables.
              
              The Rockfish gap of the Blue ridge is precisely equidistant from the nearest part of our Southern boundary, and from the Patomac, our Northern boundary, where it passes thro’ the Blue ridge at Harper’s ferry.
              If from the middle of the mouth of the Chesapeak a line be drawn thro’ the Rockfish gap, as a Central point, & continued in the same direction to the Ohio, our Western boundary, it will strike that river about 10. miles above the mouth of Kanhaway, and will divide the white population of the state equally, within 15,490; so much over a moiety being left to the South. such a line passes about 3½ miles South of Staunton, 5½ South of the Central College, and 27. miles North of Lexington. see Table A.
              If the line, from the same point in the Chesapeak be drawn thro’ Lexington, to the Western boundary, it will leave 336,566 to the North, & 245,557. to the South; making a difference in the division of 91,009. see Table B.
              
              If a line be drawn along the top of the Blue ridge from S.W. to N.E. it leaves 216,001 on the Western side, and 366,122 on the Eastern, making a difference, in the division, that way of 150,121. see General Table of the counties.
              If a line, parallel with that, be drawn thro’ Staunton, it leaves 180,195. to the West; and 401,928 to the East, making a difference of 221,733. see Table C.
              A like parallel thro’ Lexington leaves 203,466 to the West, and 378,657. to the East, making a difference of 175,191. see Table D.
              If thro’ the Central College, it leaves 272,904 to the West and 309,219. to the East, making a difference of 36,315. see Table E.
              
              The exact parallel of equal division would pass about 4½ miles Eastward of the Central College, throwing into the Western division about ⅚ of the population of the 11. counties next below, & adjacent to the Blue ridge.
              From this parallel of equal division Staunton is 34. miles to the West, Lexington 25. and the Central College 4½.
              
              
              On the whole it appears that the division between North & South is scarcely sensible for either Staunton or the Central College: while for Lexington there is a difference of 91,009. that the divisions between East and West give a difference, for Staunton of 221,733. for Lexington 175,191. and for the Central College 36,315.
              These measures are taken from Madison’s map of Virginia, and for the verification of the numbers, a list of the counties is given, with the white population of each according to the last Census of the US. in 1810.
              Where a line of division split counties into two parts, the proportion on each side of the line was estimated by the eye only.
            
            
              
                
   
   1st  MS (ViU: TJP); entirely in TJ’s hand; undated; with tables on recto and verso of a single sheet divided into three columns and “Observations and Conclusions” on recto of an additional sheet; archivally bound with following document. 2d MS (ViU: TJP); entirely in TJ’s hand; undated; with tables on recto and verso of a single sheet divided into three columns and remainder of text on recto of an additional sheet; archivally bound with following document. Printed anonymously in Richmond Enquirer, 17 Dec. 1818, with note at head of text: “FOR THE ENQUIRER. The following statement is given to the public to show that the Central College is the proper site for the University of Virginia.” Enclosed in TJ to James Madison, 28 June 1818, and Madison to TJ, [16 July 1818].


              
              
                
   
   As when he composed his Notes on Collegiate Districts for a System of Public Education, [ca. 24 Oct. 1817], TJ here claimed to be confining his calculations of  the center of population in Virginia to the white population. Whether by an oversight or deliberately, however, in both instances he actually included free blacks in the count, a point raised in the Virginia House of Delegates during the debate over the university bill (Joseph C. Cabell to TJ, 18 Jan. 1819).


              
              
                
   
   For this number Richmond Enquirer substitutes 366,122, the subtotal of inhabitants east of the Blue Ridge.


              
              
                
   
   Recto ends here.


              
              
                
   
   2d MS: “white inhabitants—whole.”


              
              
                
   
   Preceding three words not in 2d MS.


              
              
                
   
   Here and below, some fractions are expressed as decimals in 2d MS.


              
              
                
   
   2d MS: “on a  parallel with the Blue ridge to the Patomac.”


              
              
                
   
   2d MS: “on a parallel with B.R. to Patom.”


              
              
                
   
   2d MS: “on a parallel with B.R: to Patom.”


              
              
                
   
   Fraction not in Richmond Enquirer.


              
              
                
   
   Sentence not in 2d MS.


              
              
                
   
   Sentence not in 2d MS.


              
              
                
   
   This paragraph and next are reversed in 2d MS.


              
              
                
   
   Sentence not in 2d MS.


              
            
          